Citation Nr: 1236718	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  05-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement o service connection for a gastrointestinal disability, claimed as nervous stomach, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970, including service in the Republic of Vietnam from November 1969 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2007.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in August 2007, April 2009, and July 2011, at which time it was remanded for further development.  Although the Board regrets the additional delay, for the reasons stated below further development is still required in this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

The Veteran contends that his currently diagnosed acquired psychiatric disorder, to include PTSD is related to his period of active service and in particular, to his combat service in Vietnam and Cambodia while stationed with the "HHC 2nd Bn 12 CAV."  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f);  see also Cohen v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

For all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

As detailed in the most recent remand of July 2011, a PTSD stressor review checklist dated September 2010 completed by a VA employee indicated that the Veteran's unit, HHC 2nd Bn 12th CAV, was a subordinate unit of the 1st Cavalry Division which was involved in combat in Cambodia during the period of time that the Veteran served with the unit.  Accordingly, the Veteran's claimed in-service combat stressor was found to be related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of the Veteran's service. 

The Board also noted in July 2011 that Veteran underwent a VA psychiatric examination in October 2010.  In pertinent part, the VA examiner stated that psychiatric testing revealed several discrepancies which led to an invalid profile.  Following a mental status examination, the Veteran was diagnosed as having depressive disorder, not otherwise specified (NOS).  The examiner further determined that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner acknowledged that the Veteran met the criteria for PTSD in a clinical setting based largely on self-reported symptoms, but indicated that "different diagnostic guidelines apply" in such clinical settings.  The Veteran's depressive disorder, in the examiner's opinion, was not related to his period of active service because "there is no evidence based on his reporting that his depressed mood is related to his military service." 

The Board found, however, that the October 2010 VA examiner failed to take into account the Veteran's in-service combat exposure when providing her opinion.  As already noted, VA determined in September 2010 that the Veteran's claimed in-service combat stressor was found to be related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of the Veteran's service.  Therefore, the Board concluded that the Veteran should be afforded another VA examination to determine the nature and etiology of the currently diagnosed psychiatric disorder and its relationship to service (and his corroborated in-service combat stressor). 

The Veteran subsequently underwent a new VA psychiatric examination in August 2011 by a new examiner.  As with the prior examiner of October 2010, the new examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner concluded that the Veteran's symptoms were most appropriately diagnosed as a depressive disorder NOS.  However, as with the October 2010 examination, the August 2011 VA examiner appears to have not accurately taken into account the Veteran's corroborated in-service combat stressor.  For example, even though it was explicitly found by the Board to be so in the July 2011 remand, the examiner sated that the Veteran's purported stressor was not related to fear of hostile military or terrorist activity.  In support of this conclusion, the examiner stated that the Veteran was vague about situations he was directly involved in while service in Vietnam ad would only state "bombs coming into our camp was bad enough."  Therefore, it does not appear that this examination is compliance with the Board's remand directives, and, as such, is not adequate for resolution of this case.
The United States Court of Appeals for Veterans Claims (Court) has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board concludes that this case must be remanded for another examination as to whether the Veteran's current psychiatric disorder is etiologically linked to his confirmed in-service combat stressor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

With respect to the claim of service connection for a gastrointestinal disability, the Board notes that the Veteran has contended that this disability is secondary to his psychiatric disorder.  As such, resolution of the psychiatric disorder claim will affect the outcome of the gastrointestinal disability claim.  Therefore, these claims are inextricably intertwined, and the Board will defer adjudication of the gastrointestinal disability claim until the development deemed necessary for the acquired psychiatric disorder claim has been completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (Noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

The Board further finds that any outstanding VA treatment records regarding the Veteran's acquired psychiatric disorder and gastrointestinal condtion should be obtained while on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any additional VA medical records pertaining to the Veteran that date from August 2011.  

2.  After obtaining any additional records to the extent possible, the Veteran should be scheduled for another VA psychiatric examination.  The VA claims folder should be made available to examiner for review and the examiner should indicate in the examination report that the claims folder was reviewed.  

The examiner must express an opinion as to whether the Veteran's currently diagnosed psychiatric disabilities, to include depressive disorder, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's active service, to include confirmed combat exposure while on active duty.  A complete explanation for the opinion must be provided.

The examiner should also note that VA determined that the Veteran was exposed to a stressor related to the fear of hostile military or terrorist activity.  See the PTSD Stressor Review Checklist dated in September 2010 in Volume 3.  Accordingly, the examiner should address whether it is at least as likely as not that the Veteran has PTSD that is related to his active service, to include fear of hostile military or terrorist activity.  A complete explanation for the opinion must be provided.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


